—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered February 26, 1997, convicting him of sodomy in the first degree, sexual abuse in the second degree (two counts), incest (two counts), rape in the second degree, and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
*240We disagree with the defendant’s contention that the court committed reversible error by precluding him from eliciting opinion testimony about the complainant’s character from her father. The court properly limited the impeachment of the prosecution’s witness to her reputation for truthfulness and veracity in the community (see, People v Bouton, 50 NY2d 130). S. Miller, J. P., Sullivan, Krausman and H. Miller, JJ., concur.